      Case 1:20-cr-00018-WLS-TQL Document 126 Filed 07/27/21 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                              ALBANY DIVISION

UNITED STATES OF AMERICA,                  :
                                           :
v.                                         :
                                           :       Case No.: 1:20-CR-00018 (WLS-TQL-4)
                                           :
CLINTON JANES,                             :
                                           :
                                           :
       Defendant.                          :
                                           :


                                          ORDER
       The Court intends to notice this case for the Court’s October 2021 trial term. All

Parties’ counsel shall review the case, confer, and inform the Court no later than Friday,

August 6, 2021 whether any matters require a hearing or further briefing or whether the case

is ready to proceed to trial. If a motion to continue is not filed by the same date, a pretrial

conference will be set.

       SO ORDERED, this 27th day of July 2021.

                                           /s/ W. Louis Sands
                                           W. LOUIS SANDS, SR. JUDGE
                                           UNITED STATES DISTRICT COURT




                                               1
